 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9             NORTHERN DISTRICT OF CALIFORNIA – OAKLAND
10
11 CURTIS SAUNDERS, individually           Case No. 4:19-cv-4548-HSG
12 and on behalf of all other similarly    (Assigned to Hon. Haywood S. Gilliam, Jr.)
   situated individuals,
13                                         ORDER TO EXTEND TIME TO FILE
14              Plaintiff,                 REPLY IN FURTHER SUPPORT OF
                                           MOTION TO DISMISS PLAINTIFF’S
15        v.                               COMPLAINT AND TO ADJOURN
16 SUNRUN, INC., a Delaware                CURRENT HEARING DATE
   Corporation,
17                                         Current Response Date: February 6, 2020
                Defendant.
18                                         Proposed Response Date: February 20, 2020
                                           Current Hearing Date: February 20, 2020
19
                                           Proposed Hearing Date: March 19, 2020
20                                         Hearing Time: 2:00 pm
                                           Ctrm: 2 – 4th Floor
21
22
23
24
25
26
27        The Court, having reviewed the Parties’ stipulation to extend the deadline by
28
                                                               Case No. 4:19-cv-4548-HSG
                                          ORDER
 1 which Defendant Sunrun, Inc. (“Sunrun”) is required to file its reply brief in further
 2 support of the Motion to Dismiss, or in the Alternative to Stay this Action Pending
 3 Payment of Costs Pursuant to Rule 41(d) (the “Motion to Dismiss”) and to
 4 reschedule the hearing on the Motion to Dismiss, finds good cause for the relief
 5 requested and
 6         HEREBY ORDERS that:
 7         1.    The time within which Sunrun must file its reply brief in further
 8 support of the Motion to Dismiss shall be extended up to and including February 20,
 9 2020.
10         2.    The hearing date of the Motion to Dismiss is adjourned to March 19,
11 2020 at 2:00 p.m.
12
13         PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
14
15
16 Dated: 2/6/2020                         By: ____________________________
17                                            The Honorable Haywood S. Gilliam, Jr.
                                              United States District Judge
18
19
20
21
22
23
24
25
26
27
28                                           1                  Case No. 4:19-cv-4548-HSG
                                           ORDER
